number release date id office uilc cca_2010030208592154 -------------- from -------------------------- sent tuesday march am to ----------------- cc -------------------- subject re tefra issue yes see bluebooks pt 1997_3_cb_116 title xii para c c i suspend statute when an untimely petition is filed the act conforms the suspension rule for the filing of petitions in tefra cases with the rule under sec_6503 pertaining to deficiency cases under the provision the statute_of_limitations in tefra cases is suspended by the filing of any petition under sec_6226 regardless of whether the petition is timely or valid and the suspension will remain in effect until the decision of the court becomes final and for one year thereafter hence if the statute_of_limitations is open at the time that an untimely petition is filed the limitations_period would no longer continue to run and possibly expire while the action is pending before the court see also 114_tc_533 s ection d suspends the running of any applicable_period of limitations when an fpaa is issued and during the pendency of litigation in this court
